1

2

3                                       UNITED STATES DISTRICT COURT

4                                           DISTRICT OF NEVADA

5                                                     ***

6
      FRANCINE SCOLARO,
7
                           Plaintiff,
8                                                        2:17-CV-01979-JAD-VCF
      vs.                                                ORDER
9     THE VONS COMPANIES, INC.,
10                         Defendant.

11

12          Before the court is the Defendant the Vons Companies, Inc.’s Motion for Rule 37 Sanctions (ECF
13   No. 39).
14          Accordingly,
15          IT IS HEREBY ORDERED that any opposition to Defendant the Vons Companies, Inc.’s Motion
16   for Rule 37 Sanctions (ECF No. 39) must be filed on or before April 19, 2019. No reply necessary.
17          IT IS FURTHER ORDERED that a hearing on Defendant the Vons Companies, Inc.’s Motion for
18   Rule 37 Sanctions (ECF No. 39) is scheduled for 2:30 PM, April 24, 2019, in Courtroom 3D.
19

20          DATED this 12th day of April, 2019.
                                                               _________________________
21
                                                               CAM FERENBACH
22
                                                               UNITED STATES MAGISTRATE JUDGE

23

24

25
